UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7517



TRYGVE LEE BLAIR,

                                              Plaintiff - Appellant,

          versus


BISHOP ROBINSON, Superintendent of Public
Safety and Corrections; MICHAEL FLANIGAN,
Commissioner of the Division of Corrections;
WILLIAM JEDNORSKI, Warden of Baltimore City
Detention Center; FERLENE BAILEY, Administra-
tor; DOCTOR BRYD, PHP Medical Services; PHP
HEALTHCARE CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-1639-WMN)


Submitted:   July 2, 1998                   Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trygve Lee Blair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Blair v. Robinson, No. CA-97-1639-WMN (D. Md. Sept. 25 &

Oct. 10, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2